Citation Nr: 1456400	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-04 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee injury.

2. Entitlement to service connection for a left knee condition, to include as secondary to a right knee condition.

3. Entitlement to service connection for a low back condition, to include as secondary to a right knee condition.

4. Entitlement to service connection for a left arm condition, to include radiculopathy of the lower left arm, including as secondary to the service-connected residuals of a left hand fracture.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 until June 1998.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the claims file is currently held by the RO in Lincoln, Nebraska.

In his Substantive Appeal (VA Form 9) received in February 2010, the Veteran requested to appear before the Board at a hearing at the RO.  The hearing was scheduled for September 25, 2014 at the New Orleans RO.  In August 2014, the Veteran requested the hearing be changed to a videoconference hearing at the Lincoln RO.  His request was granted and in September 2014, the Veteran was notified that his videoconference hearing was scheduled for October 15, 2014 at the Lincoln RO.  The record reflects that the Veteran failed to report to the October 2014 hearing.  There are no other hearing requests of record, so the Board deems his request for a hearing withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The issues of entitlement to service connection for a left knee condition, a low back condition, and a left arm condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The February 1999 rating decision that denied a claim for service connection for a right knee injury was not appealed.

2. In August 2008, the Veteran sought to reopen the claim for service connection for a right knee injury.

3. The evidence submitted since the prior denial of service connection for right knee injury is either cumulative or does not raise a reasonable probability of substantiating the claim for service connection for a right knee injury.  


CONCLUSIONS OF LAW

1.  The February 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).

2. New and material evidence to reopen the claim for service connection for a right knee injury has not been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence for Service Connection for a Right Knee Injury

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2014).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist.  Id. at 118.

Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  In determining whether evidence is new and material, the credibility of the new evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the February 1999 rating decision that denied service connection for a right knee injury, the evidence of record consisted of service treatment records (STR) and VA examinations of August 25, 1998, August 29, 1998, and September 3, 1998, and the statements made by the Veteran in his claim for benefits.  

The February 1999 rating decision indicated that while the Veteran's STR indicated that the Veteran had sustained an injury to his right knee during service that the evidence did not demonstrate that the Veteran had a current disability of the right knee.  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Veteran's claim was denied based upon the lack of evidence of a current right knee disability. 

The evidence received subsequent to the February 1999 rating decision includes: the Veteran's August 2008 statement that he was submitting new and material evidence and his statement that he was claiming several other conditions as secondary to his right knee condition.  The Veteran also submitted an August 6, 2008 statement from his brother.  The Veteran has not submitted any other support for this claim.  

The Board notes that the claims file also contains an October 2008 VA audiological evaluation, an October 2008 VA evaluation of his left hand, a March 2010 evaluation of his left hand, and an April 2011 evaluation of his bilateral ankles.  None of these evaluations discuss the condition of the Veteran's right knee and does not relate to any unestablished fact necessary to substantiate the claim.  Accordingly, these examinations are not material evidence in relation to the Veteran's claim for service connection for a right knee injury.

As none of the medical evidence associated with the claims file since the prior denial discusses the Veteran's right knee, the Board turns to the only other pieces of evidence received since the Veteran's previous denial: the Veteran's claim and the statement of his brother.  The Veteran's claim merely requests that his claim for a right knee condition be reopened.  While this statement is new, it is not material, in that it does not relate to any unestablished fact necessary to substantiate the claim.  

Finally, the Board finds that the August 6, 2008 lay statement from the Veteran's brother, which is new, is also not material as it does not relate to any unestablished fact necessary to substantiate the claim.  In relation to the Veteran's right knee, the document states, 

I am the older brother of [the Veteran], and we have lived in the same house, or within a few blocks of each other since his retirement from the Army 1998...We also would get together whenever we could when we were both in the Army... He also complained about pain in his knees and lower back from running and PT while in service... Since his retirement he has, on occasion, spoken about the on-going pain in his knees and his lower back, he always just attributed it to the effects of 20 years in the Army...

The Board acknowledges that the Veteran is competent to report symptoms he experiences, including the presence of pain, and that the Veteran's brother is competent to report what he has been told by the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) Layno v. Brown, 6 Vet. App. at 469-70 (recognizing that lay testimony is "competent" if it discusses matters that the witness has actually observed or sensed and is within his "personal knowledge").  However, the Veteran's brother merely states that the Veteran occasionally speaks to him about pain in his knees that the Veteran attributes to his active service.  No diagnosis of any compensable disability is provided.  Pain is not a disorder for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  The Veteran's brother does not discuss any currently diagnosed right knee disability or that the Veteran has sought treatment that may trigger the duty to assist.  Furthermore, assertions as to the presence of pain were of record at the time of the prior denial as the Veteran described right knee pain during the August 1998 VA examination.  Accordingly further corroboration of complaints of pain, even submitted by the Veteran's brother, are considered to be duplicative.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992) (explaining testimony concerning how the claimant's ankle was injured was not new as the Veteran made that assertion many years earlier); See also Paller v. Principi, 3 Vet. App. 535, 538 (1992) ("[t]here will be a point reached, and probably fairly quickly . . . [that] the evidence being proffered has been fairly considered and that further rearticulation of already corroborated evidence is, indeed, cumulative."); Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  As these statements cannot, without any supporting evidence, provide a reasonable possibility of substantiating the claim, they are not determined to be material.

In sum, the Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection a right knee injury.  Accordingly, the Board finds that new and material evidence has not been received, and the claim for service connection a right knee injury is not reopened.  38 U.S.C.A. § 5108.

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court has held that the VCAA requires additional notice when a Veteran seeks to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the Veteran with notice of the evidence of service connection found lacking in the previous denial.  Kent at 9-10.  This notice was provided to the Veteran in an October 2008 letter.  Accordingly, the duty to notify has been fulfilled.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim being decided on appeal, the evidence of record includes the Veteran's service treatment records, statements from the Veteran and his brother, and a VA examination report.  All obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).



ORDER

New and material evidence not having been received, the claim to reopen for service connection a right knee injury is denied.


REMAND

A review of the record reflects that further development is necessary regarding the remainder of the Veteran's claims.  

The Veteran reports that he suffers from a left knee disorder.  Particularly, the Veteran's brother provided a statement indicating that both of the Veteran's knees caused him pain in the service (and after the service) due to running and physical training.  A review of the Veteran's STR indicates that throughout his active service the Veteran made multiple complaints regarding his left knee.  In August 1978, shortly after joining the Army, the Veteran made reports of knee problems and blisters.  In September 1981, a medical examination noted that the Veteran was in an auto accident in August 1981 and suffered an injury to his left knee. The Veteran's knee had a bony protuberance in his left lateral patella and the patella was freely movable with tenderness.  In November 1982, the Veteran complained of pain in both knees that had started while he was running.  The physician noted that his patella was very loose and assessed the Veteran with weak knees.  On January 28, 1983, the Veteran reported recurrent knee pain for three weeks and was assessed with PF syndrome.  On July 14, 1983, the Veteran complained of pain in both knees for a year which increased while running.  In a January 1998 "Report of Medical Assessment" it was stated that the Veteran had "bad knees" and that his "knees had gotten worse" with "more popping in and out of joint than usual."  

The Veteran also reports that he suffers from a low back disorder.  The Veteran's brother indicated that the Veteran's low back would also cause him pain during running and PT and that is pain has continued since service.  A medical report from July 1994 indicates that the Veteran reported "periodic low back pain."

While the Veteran did undergo a "general VA examination" in September 1998 that did not diagnose the Veteran with a left knee or low back condition, the Board notes that this examination reported that the Veteran's complaints of "joint pain and injuries" would be addressed in a separate orthopedic examination.  The separate orthopedic examination, however, only addressed the Veteran's contentions with regard to his right knee and his prior left hand fracture.  As this exam did not address the Veteran's contentions regarding his left knee and his low back (and did not include a review of the Veteran's medical history or claims file), the Board finds that a new VA examination that addresses the Veteran's left knee and low back conditions is warranted.  

Lastly, the Veteran reports that he suffers from symptoms of numbness and tingling in his left wrist and forearm as secondary to his service-connected left hand fracture residuals.  While the Veteran has had several examinations regarding his left hand, the Board notes that these examinations have been provided in relation to whether the Veteran is entitled to an increased rating in relation to the residuals of his left hand, post-fracture.  However, the Veteran has asserted that he has a separate disability of either his left wrist or left forearm due to his service-connected left hand fracture residuals.  The Veteran argues the condition causes him radiating pain/paresthesia and weakness in his left arm.  No opinion has been provided regarding whether the Veteran has any separate disability of his left after due to his service-connected condition.  Accordingly, the Board finds that the Veteran should be provided a VA examination to determine if the Veteran has any current disability of his left wrist or forearm that is secondary to his service-connected left hand fracture residuals.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to provide an opinion as to the nature and etiology of any current left knee condition.  The examiner should provide opinions as to the following: 

a. Whether the Veteran currently has a left knee disorder, and if so, it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee condition was the result of his active service.  The examiner should specifically discuss the Veteran's in-service left knee complaints, in including: his August 1978 knee complaints due to running, his August 1981 auto accident with left patella injury, his January 28, 1983, assessment of PF syndrome, and the January 1998 "Report of Medical Assessment".

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.  

2. Schedule the Veteran for a VA examination to provide an opinion as to the nature and etiology of any current low back condition.  The examiner should provide opinions as to the following: 

a. Whether the Veteran currently has a low back disability, and if so, if it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back disability was the result of his active service.  The examiner should specifically discuss any in-service complaints of low back pain, including the periodic low back pain recorded in July 1994.

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.   

3. Schedule the Veteran for a VA examination to provide an opinion as to the nature and etiology of any current left wrist or left arm disability.  The examiner should provide opinions as to the following: 

a. Whether the Veteran currently has a separate left wrist or left arm disability from his service-connected left hand fracture residuals?

b. If so, if it is at least as likely as not (a 50 percent or greater probability) that the Veteran's separate left wrist or left arm disability was the result of his active service?

c. Or is at least as likely as not (a 50 percent or greater probability) due to his service-connected left hand fracture?

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.   

4. The AOJ should then take any additional development action it deems proper.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


